Exhibit 10.1

 

Tutor Perini Corporation
                                                                                                                          

15901 Olden Street

Sylmar, CA 91342

Tel: 818/362-8391  Fax: 818/367-9574

Picture 1 [tpc-20180930xex10_1g001.jpg]

 

Ronald N. Tutor

Chairman & CEO

 

June 12, 2018

﻿

Wendy A. Hallgren

816 Champagne Drive

Southlake, Texas 76092

﻿

Dear Ms. Hallgren,

We are pleased to extend this formal offer of employment in the position of
Executive Vice President and General Counsel of Tutor Perini Corporation. Your
start date will be on or before August 5, 2018, subject to your confirmation.
The following is a summary of the financial terms of our agreement:

a)



Salary of $27,083.33 semi-monthly, which is equivalent to $650,000 per year.

b)



Your bonus will be guaranteed the first year of your employment at 60% of your
salary.  The performance metrics for subsequent bonuses will be the same as
those of other named executive officers of the company.

c)



Your compensation package (salary, bonus, potential equity) will be reviewed 12
months after your date of hire. 

d)



You will receive a company vehicle with a budgeted cost of approximately $75,000
plus a gasoline credit card.

e)



You will be provided life insurance in the amount of $1,200,000.

f)



You will be assigned a company credit card.

g)



You will be assigned a company cell phone.

h)



Your cost to move from Texas to Los Angeles, California, will be reimbursed in
accordance with company policy.

i)



The company will either pay for your housing accommodations in Los Angeles or
your round trip tickets to your home in Texas, until you relocate your family to
Los Angeles for up to 12 months from the date of hire.





--------------------------------------------------------------------------------

 

 



j)



In accordance with the TPC Vacation Policy, upon your date of hire, you will
accrue five hours of vacation per pay period to a maximum of three weeks per
year.

k)



You will be eligible to participate in the Tutor Perini Benefit Plans following
thirty (30) days of continuous employment.

l)



You will be eligible to participate in the Tutor Perini 401(k) Retirement
Savings Plan immediately, in accordance with the Plan provisions.

m)



In accordance with California’s Healthy Workplaces, Healthy Families Act, you
will begin to accrue sick leave at the rate of one hour for every 30 hours, up
to a maximum of 48 hours of sick leave per calendar year. You can begin using
your accrued sick leave 90 days after your employment begins, up to a maximum of
48 hours per calendar year. You will receive specific details on the paid sick
leave provision upon commencement of your employment.

This offer of employment is contingent upon the following:  receipt of the
signed offer letter; the successful results of your reference/background checks,
and a negative result from the drug screening. The drug screen must be taken
within the first five business days of your employment.  By signing this offer
letter you agree to release the Company, its employees, agents and any
individuals from any liability regarding this investigation. 

Additionally, you must provide satisfactory documentation to the Company
concerning your employment eligibility as required under the Immigration Reform
and Control Act of 1986.  To comply with this Act, within three days of
employment, you must present to us valid identification that proves both your
identity and eligibility to work in the United States.

Please take time to review the following terms and conditions relative to your
pending employment with our Company:

·



As an employee of the Company you will have access to certain Company trade
secrets and other confidential information.  To protect the interests of the
Company you will be required to sign the Company’s standard Confidentiality and
Proprietary Rights Agreement as a condition of your employment.  A copy of this
agreement has been attached for your review and signature.

·



Please read and sign the attached Arbitration Agreement.

·



You must not bring with you any confidential or proprietary material of any
former employer or violate any other obligations you may have to your former
employers.   If you signed a confidentiality or non-disclosure agreement with
your current employer or signed any other agreement that restricts your
activities as an employee of the Company, please provide copies of any such
documents to your manager as soon as possible.  If you are unsure of your
obligations under such agreements, you should consult with your manager and/or
the Vice President of Human Resources.

Should you decide to accept our offer, you will be an at-will employee of the
Company, which means that the employment relationship may be terminated by
either of us for any reason at any time.  Any statements or representations to
the contrary (and, indeed, any statements contradicting any provision





 

 

--------------------------------------------------------------------------------

 

 

of this letter) should be regarded by you as ineffective unless it is in writing
and signed by me and recorded with the Vice President of Human Resources.

Please sign a copy of this letter to signify your acceptance of this offer of
employment. The terms of this offer expire seven business days from its date of
issuance.

If you have any questions, please feel free to call.

Sincerely,

TUTOR PERINI CORPORATION

﻿

 

/s/ Ronald N. Tutor

Ronald N. Tutor

Chairman & CEO

﻿

﻿

I accept the terms set forth in the offer letter above:

﻿

﻿

﻿

 

 

/s/ Wendy A. Hallgren

 

06/14/2018

Wendy A. Hallgren - Signature

 

Date

﻿

﻿

﻿



 

 

--------------------------------------------------------------------------------